t c summary opinion united_states tax_court russel s bankson petitioner v commissioner of internal revenue respondent docket no 22863-04s filed date russel s bankson pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien filed against petitioner background some of the facts have been stipulated and they are so found the record consists of the stipulation of facts and supplemental stipulation of facts with attached exhibits additional exhibits introduced at trial and the testimony of petitioner at the time of filing the petition petitioner resided in emeryville california petitioner filed federal_income_tax returns for the taxable years and but did not pay the taxes reported thereon respondent assessed the taxes shown on the returns as well as related penalties and interest and filed a notice_of_federal_tax_lien against petitioner on date in the total amount of dollar_figure respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner timely submitted a form request for a collection_due_process_hearing petitioner also submitted an offer-in-compromise oic in which he offered to pay dollar_figure to compromise his tax_liabilities for the taxable years and the oic was based on doubt as to collectibility included with the oic was a form 433-a collection information statement for wage earners and self-employed individuals the form 433-a states that petitioner is unemployed earns no income and has monthly expenses of dollar_figure also included with the oic was a letter from heidi bernd ms bernd the letter is dated date and states i hereby confirm that russel s bankson has resided in my household since and does not pay contractual rent he does however contribute to household expenses as his available income allows petitioner’s oic was assigned to an appeals officer who held an administrative hearing with petitioner by correspondence in date the appeals officer sent petitioner a letter requesting inter alia information about his employment history and expenses as well as verification of income for ms bernd petitioner’s reply letter reiterates that he is unemployed it also explains that petitioner performs various personal services for ms bernd such as chauffeuring and shopping in exchange for living with her the letter includes copies of petitioner’s credit card statements for certain months in but does not include verification of ms bernd’s income petitioner’s oic also included the taxable years and those taxable years are not before the court petitioner and the appeals officer exchanged additional correspondence at some point during that time respondent learned that petitioner was president of an active california corporation the corporation this information is not listed in the oic or in petitioner’s letters to the appeals officer respondent sent petitioner a letter in date again requesting his employment history as well as financial and other records with respect to any related corporations in which you were an officer or shareholder petitioner claims he did not receive respondent’s date letter he acknowledges however that he did not provide respondent with certain financial information including information about the corporation verification of ms bernd’s income and a breakdown of the respective contributions toward living_expenses that he and ms bernd made he also concedes his oic does not list any constructive income in the form of reduced rent that he received from ms bernd in exchange for performing services for her in date respondent issued petitioner a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien the notice_of_determination states petitioner failed to provide adequate financial information and petitioner has the ability to pay his tax_liabilities in full the notice_of_determination does not include an estimate of petitioner’s assets and liabilities however the record contains an undated document titled appeals case memorandum the appeals memorandum this document states that petitioner has a credit line of dollar_figure and retirement_funds of more than dollar_figure these two assets total dollar_figure which is more than the amount petitioner offered neither the notice_of_determination nor the appeals memorandum includes an estimate of petitioner’s future income discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir the notice_of_determination includes other grounds in support of respondent’s position based on our resolution of issue for decision infra we do not address these additional grounds sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 here petitioner does not seek to challenge his underlying tax_liabilities he disputes only the rejection of his oic we therefore review respondent’s determination for abuse_of_discretion see 117_tc_183 petitioner makes two main arguments first although he acknowledges refusing to provide respondent with certain financial information petitioner claims that such information was irrelevant to his oic second petitioner disputes the determination that he was able to pay his tax_liabilities in full in particular petitioner challenges the statement in the appeals memorandum that his dollar_figure line of credit constitutes an asset available for collection sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws grounds for compromise include doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs evaluation of an oic based on doubt as to collectibility requires complete financial information from the taxpayer see roman v commissioner tcmemo_2004_20 where the taxpayer refuses to provide such information the commissioner’s rejection of an oic does not constitute abuse_of_discretion see id willis v commissioner tcmemo_2003_302 see also sec_301_7122-1 proced admin regs petitioner failed to provide complete financial information to respondent for example petitioner did not mention his role as president of the corporation in his oic and failed to supply information on this subject when requested to do so petitioner contends he did not have to provide such information because he has no ownership_interest in the corporation even if this is true however respondent was entitled to request information to as mentioned supra petitioner contends he did not receive respondent’s date letter which requests information about any corporation in which petitioner was an officer or shareholder even if this is true however both the form 433-a collection information statement for wage earners and self- employed individuals and respondent’s date letter request employment information petitioner nevertheless failed to provide information about the corporation verify this assertion and to determine whether petitioner earned_income from the corporation respondent also was entitled to request information concerning petitioner’s living arrangements petitioner testified that he refused to provide income information for ms bernd because he did not wish to impose upon her the internal_revenue_manual irm provides however that where a taxpayer shares living_expenses with a person who is not liable for the taxes owed the offer investigator should secure sufficient information concerning the not liable person to determine the taxpayer’s proportionate share of the total household_income and expenses irm sec_5 date this information allows the investigator to determine which expenses are shared and which expenses are the sole responsibility of the taxpayer irm sec_5 a and d petitioner also failed to provide a breakdown of the amount he paid toward his living_expenses or to include in his oic the value of the constructive income he received from ms bernd see eg langlois v commissioner tcmemo_1988_415 n income includes payment in_kind for services rendered affd we have held that reliance on irm guidelines in evaluating collection alternatives does not constitute an abuse_of_discretion see eg 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 castillo v commissioner tcmemo_2004_238 schulman v commissioner tcmemo_2002_129 without published opinion 886_f2d_1316 6th cir petitioner appears to argue that detailed income and expense information was unnecessary because his expenses exceeded his income thus even if he had constructive income it was entirely offset by the imputed rent he paid to ms bernd as noted supra however respondent required complete financial data to evaluate petitioner’s oic see roman v commissioner supra petitioner cannot selectively withhold information because he believes it to be irrelevant we conclude that petitioner failed to provide complete financial information to respondent respondent’s rejection of petitioner’s oic therefore does not constitute abuse_of_discretion see id willis v commissioner supra with respect to respondent’s determination of petitioner’s ability to pay we share petitioner’s concern about the statement in the appeals memorandum that petitioner’s dollar_figure line of credit constitutes an asset we can find no support in the irm for this position based on our resolution of the case however we do not decide whether this determination is correct in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
